In every criminal prosecution the burden is on the state to prove beyond a reasonable doubt that the crime charged has been in fact committed, and that the accused is the person who committed it. Winslow v. State, 76 Ala. 42, 47; Smith v. State,133 Ala. 145, 150, 31 So. 806, 91 Am. St. Rep. 21; Perry v. State, 155 Ala. 93, 46 So. 470; Sanders v. State, 167 Ala. 85,52 So. 417, 28 L.R.A. (N.S.) 536.
Circumstantial evidence may afford satisfactory proof of the corpus delicti; and if any facts are shown from which the jury may reasonably infer that the crime has been committed, the question must be submitted to the jury, and other evidence tending to implicate the accused is thereby rendered admissible. Cases supra; Matthews v. State, 55 Ala. 187; Ryan v. State, 100 Ala. 94, 14 So. 868.
But a mere extrajudicial confession, uncorroborated by other facts, is not sufficient to show the corpus delicti, and cannot support a conviction. Johnson v. State, 142 Ala. 1, 37 So. 937; Patterson v. State, 202 Ala. 65 (9), 79 So. 459; Matthews v. State, 55 Ala. 187, 195. In the latter case it was said:
"Evidence of facts and circumstances, attending the particular offense, and usually attending the commission of similar offenses — or of facts to the discovery of which the confession has led, and which would not probably have existed if the offense had not been committed — or of facts having a just tendency to lead the mind to the conclusion that the offense has been committed — would be admissible to corroborate the confession. The weight which would be accorded them, when connected with the confession, the jury must determine, under proper instructions from the court."
Under the decisions of this court above noted, it must be considered as settled that inconclusive facts and circumstances tending prima facie to show the corpus delicti may be aided by the admissions or confession of the accused so as to satisfy the jury beyond a reasonable doubt, and so to support a conviction, although such facts and circumstances, standing alone, would not thus satisfy the jury of the existence of the corpus delicti. Matthews v. State, 55 Ala. 187, 195; Ryan v. State, 100 Ala. 94, 95, 14 So. 868. And this seems to be the general rule. 16 Corpus Juris, § 1514, p. 737.
In Harden v. State, 109 Ala. 50, 19 So. 494, where there was no evidence of the corpus delicti, and the defendant would have been entitled to the general affirmative charge if he had requested it, it was said in the opinion that "a mere confession will not authorize a conviction, unless, independent of the confession, the evidence is sufficient to authorize the conclusion beyond a reasonable doubt that the offense has been committed." That statement is inaccurate, and was a dictum merely. Manifestly it was an inadvertence, and its inconsistency with Ryan v. State, 100 Ala. 94, 14 So. 868, which was written by the same learned justice, was overlooked. The dictum was quoted later in the case of Calvert v. State,165 Ala. 99, 51 So. 311, where, however, the distinction in question was not involved, and evidently was not in the mind of the writer nor of the court. We therefore disapprove the dictum in Harden v. State, supra, and reaffirm the principle as stated in the older cases.
A careful consideration of the evidence adduced on the trial of this case has led us to the conclusion that, independent of the admissions and confessions of defendant, it does not afford any legitimate inference that the house in question was burned by the act of an incendiary, nor that its inmate, Louis Goodson, was killed by any outside human agency; and that, therefore, there was no evidence of the corpus delicti sufficient to authorize the admission in evidence of defendant's confessions, or to authorize his conviction of the crime charged.
The evidence shows that the house was in plain view from neighboring houses — so much so that a number of people observed the smoke and flames soon after they appeared — and yet no one saw any human being go to or from the house before the discovery of the fire, about 10 or 11 o'clock a. m. There is nothing to indicate the origin of the fire, and all human experience attests the ease with which buildings may be set on fire by the merest heedlessness. The fact that deceased was ill may well have induced him to kindle a fire and lie down to sleep at that time of day, so that on awaking he was trapped by the blaze all around him, and too weak and confused to escape. Nor did his articulate cries indicate, as they might otherwise well have done, that he had been assaulted or imprisoned there by any one.
In short, there is nothing in the known facts and circumstances which is so inconsistent with ordinary human experience as to justify the inference of arson or murder, and such an inference would be nothing better than a plausible conjecture, which might as well be false as true. *Page 447 
A number of cases on this particular subject are digested in the note to Spears v. State, 92 Miss. 613, 46 So. 166, 16 L.R.A. (N.S.) 285, and some of them furnish instructive analogies.
It results that the admissions and confessions of defendant were improperly admitted, and his conviction was not authorized under the rules of evidence above stated.
For the erroneous rulings in this regard, the judgment will be reversed, and the cause remanded for another trial.
Reversed and remanded.
All the Justices concur.